AFFIRMED and Opinion Filed November 24, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01313-CR

                     DARVIS LAKEITH ALLEN, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. MB1944881-B

                        MEMORANDUM OPINION
                Before Justices Whitehill, Schenck, and Browning
                          Opinion by Justice Browning
      Darvis Lakeith Allen appeals his indecent exposure conviction. A jury

convicted appellant, and the trial court sentenced him to ninety-three days’

confinement. In a single issue, appellant argues the evidence is insufficient to

support his conviction. We affirm the trial court’s judgment.

      On September 10, 2019, appellant was charged by information with the

following offense:

      on or about the 1st day of September, 2019 in the County of Dallas,
      State of Texas, did then and there, with the intent to arouse or gratify
      the sexual desire of DARVIS LAKEITH ALLEN, expose his anus or
      any part of his genitals, and the defendant was reckless about whether
      another was present who would be offended or alarmed by his act, in
      that the defendant, exposed his anus or any part of his genitals or
      masturbated in a public place, and ERICA CHUSTZ was present and
      offended or alarmed by said act of exposure.

At appellant’s jury trial in October 2019. Erica Chustz testified she is employed as

a physician assistant at Parkland Hospital in the psychiatric emergency department.

On September 1, 2019, Chustz was seeing patients, evaluating them, treating some

with medications, and determining which patients needed to go to a hospital and

which were safe to be discharged. Chustz described the area where she worked as a

rectangular room approximately thirty feet wide and forty or fifty feet long

containing twenty reclining chairs and “some cubbies on the side.” At one end of

the room is a nurse’s station directly facing the rectangular room, and glass windows

“go around the whole area of the nurse’s station.” The windows are “about five feet

tall from the desk to the ceiling.”

      Before the underlying offense occurred, Chustz saw appellant in the

“seclusion hallway,” which is to the side of the “day room.” Chustz interviewed

appellant and offered him medicine, which appellant declined. When Chustz first

saw appellant, he was wearing a hospital gown that goes down to the patient’s knees

and covers the patient’s whole body. Chustz testified the patients “either wear their

own underwear or we can give them underwear,” and Chustz gave appellant

underwear.

      Appellant tapped on the glass to get Chustz’s attention, and she saw appellant

was masturbating. Chustz described what happened next:
                                     –2–
      So basically [appellant] came to the window and got my attention. He
      was masturbating. At which point, obviously myself as well as a few
      other nurses, were alarmed by this, so we went into the day area to try
      and offer him to go to the seclusion hallway where he would just be by
      himself and we could talk to him privately. He had declined to do that.
      And then I explained to him that the reason that he needed to do that
      was because of his behavior as being inappropriate and he was not
      allowed to just masturbate like that, and that’s when he said my name
      twice.

      Chustz testified appellant’s penis was erect, and she felt surprised at first and

then embarrassed and “ashamed that that had happened while [she] was at work.”

Chustz “felt offended that [appellant] specifically got [Chustz’s] attention to do that”

by tapping on the glass and “trying to make eye contact with” Chustz.

      Chustz testified that she diagnosed appellant with substance induced

psychotic disorder which is “a temporary break from reality as a result of ingestion

of some sort of substance.” The State played for the jury a surveillance video

showing the offense. Chustz testified that, after the offense, appellant “stripped

totally naked,” and staff moved appellant into the seclusion hallway where he

“received emergent medications through injection” and was placed in a restraint

chair. At the conclusion of the evidence, the jury found appellant guilty of indecent

exposure, and this appeal followed.

      In a single issue, appellant argues the evidence is insufficient to support his

conviction. In reviewing the sufficiency of the evidence, we view all the evidence

in the light most favorable to the verdict, and determine whether any rational trier of

fact could have found the essential elements of the offense beyond a reasonable

                                          –3–
doubt. Jackson v. Virginia, 443 U.S. 307, 313 (1979); Brooks v. State, 323 S.W.3d
893, 899 (Tex. Crim. App. 2010). We assume the fact finder resolved conflicts in

the testimony, weighed the evidence, and drew reasonable inferences in a manner

that supports the verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). We defer to the trier of fact’s determinations of witness credibility and the

weight to be given their testimony. Brooks, 323 S.W.3d at 899. Circumstantial

evidence is as probative as direct evidence in establishing the guilt of the accused.

Clayton, 235 S.W.3d at 778. Circumstantial evidence alone can be sufficient to

establish guilt. Id.

      To obtain a conviction for the offense of indecent exposure, the State had to

prove that appellant exposed his genitals with intent to arouse or gratify the sexual

desire of any person and he did so while being reckless about whether another was

present who would be offended or alarmed by his act. TEX. PENAL CODE ANN. §

21.08(a). By its nature, a culpable mental state must generally be inferred from the

circumstances. Romano v. State, No. PD-1289-19, 2020 WL 6301716, at *3 (Tex.

Crim. App. Oct. 28, 2020). We cannot read an accused’s mind, and absent a

confession, we must infer his mental state from his acts, words and conduct. Id.

      Appellant argues the State failed to prove appellant acted with the requisite

intent. Specifically, appellant argues the evidence was insufficient to prove beyond

a reasonable doubt that appellant acted with the intent to gratify his own sexual

desire. Appellant notes that the jury was instructed on voluntary intoxication, and

                                        –4–
the jury could not excuse appellant’s intent because appellant’s behavior was caused

by voluntarily ingesting a substance. However, appellant argues he denied taking

any substance when he arrived at the emergency department, and the evidence did

not prove that he was positive for any substance when he arrived at Parkland.

Moreover, appellant argues his actions “were the result of his mental health

diagnosis” of schizophrenia and bipolar disorder that he reported to Chustz, and the

voluntary intoxication instruction prevented the jury from considering his mental

health diagnosis as evidence of lack of intent.

      Chustz testified appellant “may have reported a history of schizophrenia,” but

she did not know whether he has “a clear diagnosis of schizophrenia.” Chustz

testified her notes also showed appellant had a history of PCP use, ad “PCP is known

for whatever reason for having the effect of making people strip naked and

oftentimes masturbating.” Thus, Chustz diagnosed appellant as having substance

induced psychotic disorder. Appellant does not make clear how a prior diagnosis of

schizophrenia or bipolar disorder would have constituted evidence of lack of intent

under the facts of this case. Here, the evidence showed appellant tapped on the glass

to get Chustz’s attention and attempted to make eye contact with her while he

masturbated. Appellant’s penis was erect, and he specifically sought out Chustz’s

attention and called her by name twice. We conclude this evidence was sufficient

to support a finding beyond a reasonable doubt that appellant acted with the intent

to gratify his own sexual desire. See TEX. PENAL CODE ANN. § 21.08(a); Romano,

                                         –5–
2020 WL 6301716, at *3; Brooks, 323 S.W.3d at 899. We overrule appellant’s

single issue.

      We affirm the trial court’s judgment.




                                          /John Browning/
                                          JOHN G. BROWNING
                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191313F.U05




                                       –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DARVIS LAKEITH ALLEN,                        On Appeal from the County Criminal
Appellant                                    Court No. 2, Dallas County, Texas
                                             Trial Court Cause No. MB1944881-
No. 05-19-01313-CR          V.               B.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Browning. Justices Whitehill and
                                             Schenck participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 24, 2020




                                       –7–